                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

UNITED STATES OF AMERICA,
ex rel. CAMERON JEHL                                                                  PLAINTIFF

VS.                                               CIVIL ACTION: 3:19-CV-00091-MPM-JMV

GGNSC SOUTHAVEN, LLC et al.                                                       DEFENDANTS


                                              ORDER

       This cause comes before the court on its own motion, giving the parties an opportunity to

address certain concerns which it has developed regarding this case. This is a qui tam action in

which plaintiff, acting pursuant to a “whistleblower” complaint filed by Relator Cameron Jehl,

seeks to hold defendant GGNSC liable under the False Claims Act for seeking unlawful

Medicare and Medicaid reimbursements. In alleging that the reimbursements sought by GGNSC

were unlawful, plaintiff argues that they were predicated upon false information, namely that its

nursing director, Lionelle Trofort, had a valid nursing license. To legally practice nursing in

Mississippi and serve as Director of Nursing, Trofort had to possess either a valid Mississippi

nursing license, or a valid “multi-state” license from another state that gave her the privilege to

practice in Mississippi. See Miss. Code Ann. §§ 73-15-3, 73-15-22 (2013); 15 Miss. Admin.

Code Pt. 16, Subpt. 1, R. 45.4.1 (2013).

       The Complaint1 in this case alleges that Trofort was not licensed to practice nursing at

GGNSC in 2013 and 2014 pursuant to a Virginia multi-state nursing license because she was not

a legal resident of Virginia and, therefore, had no “multi-state” privileges attached to her




1
 This court’s references to the “Complaint” should be understood as referring to the Second
Amended Complaint.
                                                  1
Virginia license that permitted her to practice in Mississippi. The Complaint further alleges that,

as a result of Trofort’s lack of a valid license to practice nursing in Mississippi while employed

at Golden Living, Defendants’ certifications of compliance with applicable licensure laws in

their Medicare and Medicaid reimbursement requests were false within the meaning of the FCA.

The FCA imposes liability on any defendant who “knowingly presents, or causes to be

presented, a false or fraudulent claim for payment or approval,” 31 U.S.C. § 3729(a)(1)(A), or

who conspires to do the same, id. § 3729(a)(1)(C). A “claim” includes a request for Medicare or

Medicaid reimbursement that contains (1) a false statement (2) made knowingly or recklessly

and (3) that was material. See United States ex rel. Lemon v. Nurses To Go, Inc., 924 F.3d 155,

159 (5th Cir. 2019) (citing 31 U.S.C. § 3729(b)(2)(A)); United States ex rel. Grubbs v.

Kanneganti, 565 F.3d 180, 188-89 (5th Cir. 2009).

       This court previously denied defendant’s motion to dismiss this case, and, in so doing, it

expressed its inclination to conclude that certain fact-intensive issues in it would require

resolution by a jury. Specifically, this court wrote that:

       In reading the arguments from both sides on this issue, this court’s impression is that they
       each appear to have good faith and reasonable arguments regarding the issue of
       knowledge. Given the inherently fact-intensive nature of this issue, this court has every
       expectation that, even after discovery is completed in this case, there will remain triable
       fact issues regarding the issue of knowledge which will require a jury to resolve. While
       this court would not be surprised if defendant were to eventually prevail before a jury on
       this issue, it is unable to agree with it that prior administrative findings regarding
       Trofort’s status are, as a matter of law, sufficient to bar plaintiff’s claims in this case.

[Order on dismissal at 7-8].

       This court’s previously-stated inclination to let a jury decide these issues was based on

one overriding assumption. Namely, this court assumed that if it chose to err on the side of

allowing jurors to decide these matters, then they would have the discretion to implement a fair

result in this case, both as to liability and damages. This is ordinarily a safe assumption.

                                                  2
However, this court has not previously conducted an FCA trial, and the issue of potential

damages was not raised in the parties’ briefing on the motion to dismiss. This court was

therefore surprised, in reading the parties’ summary judgment briefing, to learn of the sort of

damages, many of them mandatory, which might arise from the rather unique FCA damages

scheme as applied to this case. This may be an instance of this court’s broad naivete, rather than

a comment on the state of the law, but it appears that calculating damages unrelated to actual

harm or injury may present a potential unfairness, or even absurdity, in the law.

        Relator notes in his briefing that the FCA provides for a civil penalty of between $5,000

and $10,000 for each false claim, even absent a showing of actual damages. Specifically, Relator

writes that:

        In this False Claims Act (“FCA”) case, one of the remedies is a civil penalty of not
        Less than $5,000 and not more than $10,000. 31 U.S.C. § 3729(a)(1).1 The FCA
        requires the award of civil penalties for each false claim or statement even if no
        damages were caused by the false claims. Id.; United States ex rel. Rudd v.
        Schimmels, 85 F.3d 416, 419 n.1 (9th Cir. 1996); United States ex rel. Longhi v.
        Lithium Power Tech., Inc., 530 F. Supp. 2d 888, 891 (S.D. Tex. 2008) (stating that
        “the court must assess a civil penalty” for each false claim). Relator included civil
        penalties in his relief requested. (See Second Am. Compl., Dkt. No. 90 at PageID:
        927.)

For its part, GGNSC does not appear to dispute that the interaction between the FCA’s penalty

scheme and the number of Medicaid claims which it submitted in this case would result in a

staggering amount of mandatory damages, the minimum amount of which is completely outside

of a jury’s (or this court’s) discretion.

        Indeed, GGNSC itself notes in its briefing that “the FCA provides for a civil penalty of

not less than $5,000 and not more than $10,000 … because of the act of that person,” and in

moving to strike the supplemental report of Relator’s expert Scott Mertie, it noted that “[b]y

submitting Mertie’s new opinion, Relator seeks to increase the award potentially by



                                                 3
$13,930,000.” [245-1 at , citing 31 U.S.C. § 3729(a)(1),] This figure is based upon Merties’

estimate of the number of claims during the period when Trofort allegedly lacked proper

licensing, which was 1,393. While this court does not assume that this estimate is precisely

correct, even the rough estimate represents a staggering sum (half of it mandatory) which is

difficult to reconcile with any considerations of proportionality and fairness.

        In seeking to combat these astronomical sums in claimed damages, GGNSC relies upon

arguments that discovery violations and missed deadlines specific to this particular case should

prevent Relator from obtaining access to the number of Medicaid claims filed by defendant,

thereby preventing him from proving damages. This court regards this as a highly unsatisfactory

approach to this issue, for a number of reasons. First of all, this court emphasizes that GGNSC

clearly knows how many claims it filed during the relevant period, and it is not particularly

comfortable with a position that “we know this information, but we won’t reveal it since you

didn’t ask for it on time.” A trial is a search for truth, and this court’s general practice is to err

on the side of a jury having all important information at its disposal, even at the expense of

tolerating some degree of discovery violations.

        This court also finds the prospect of deciding this issue on the basis of discovery lapses to

be unsatisfactory because it must be concerned not only with the result in this case, but in future

ones as well. If this case were to serve as precedent that the FCA opens the door to eight-figure

recoveries for claims made based on rather minor licensing issues, if only the applicable

discovery deadlines are met, then this court suspects that nursing homes would be inundated with

similar whistleblower actions. This court’s goal in any case is to reach a fair result both as to

liability and damages, and if the FCA provides no option but to award an unjustifiable amount of

damages, then this gives it cause to reconsider whether it is the proper vehicle for handling



                                                   4
allegations such as those here. In so stating, this court presumes that Congress did not intend

absurd results when it enacted the FCA, and a scheme whereby the rather underwhelming

allegations in this case might give rise to an eight-figure recovery in damages and penalties,

much of it mandatory, is, in fact, absurd.

       It should be noted that, in his briefing, Relator makes it clear that he is not satisfied with

even the prospect of an eight-figure recovery in penalties, and that he is further seeking an

astronomical additional award of “damages.” This court places “damages” in quotes, since

Relator appears to acknowledge that the issues arising from Nurse Trofort’s licensing status had

no actual impact upon patient care. Instead, Relator argues that:

       In cases where the contract between the defendant and the government calls for the
       defendants “to produce a tangible structure or asset of ascertainable value” or to provide
       the government with tangible goods, then the benefit-of-the bargain measure demanded
       by Defendants is often the appropriate measure of damages. See United States v. TDC
       Mgmt. Corp., Inc., 288 F.3d 421, 428 (D.C. Cir. 2002); United States ex rel.
       Antidiscrimination Ctr. of Metro N.Y., Inc. v. Westchester Cty., 2009 WL 1108517, at *3
       (S.D.N.Y. Apr. 24, 2009). On the other hand, “where there is no tangible benefit to the
       government and the intangible benefit is impossible to calculate, it is appropriate to value
       damages in the amount the government actually paid to the Defendants.” United State ex
       rel. Longhi v. United States, 575 F.3d 458, 473 (5th Cir. 2009).

[Docket entry 266-1 at 6]. Relator thus seeks for this court to reject the “benefit-of-the-bargain”

element of damages which requires actual proof of damages in favor of one which awards what

are essentially presumed damages, above and beyond the enormous penalty already imposed.

       If there were an “Exhibit A” for the notion that Relator’s FCA claim is completely

divorced from any considerations of proportionality and fairness, it would have to be Mertie’s

supplemental report. [Docket entry 244-3]. In addition to the estimate of the number of claims

(1393) referenced above, Mertie estimates that GGNSC’s total payments to provider (which

Relator contends is the proper means of calculating damages in this case) is approximately $7

million dollars. [244-3 at 4]. In his response to the motion to strike Mertie’s testimony, Relator

                                                  5
notes that “[t]he FCA does not specify how damages are to be measured, stating only that one

who violates the act is liable for civil penalties ‘plus three times the amount of damages which

the Government sustains because of the act of that person.’ 31 U.S.C. § 3729(a)(1).” [Brief at 6].

       When the requested treble damages are factored in, it appears that Relator is seeking well

in excess of thirty million dollars in total damages in this case, several million of it in mandatory

penalties. When considering this staggering sum, this court believes that it is helpful to

remember exactly what allegations of alleged wrongdoing support this sum. Namely, Relator

argues in its summary judgment brief that:

       [S]ubject to a 30-day grace period, multi-state privileges granted by a state like Virginia
       terminate by operation of law when a nurse leaves Virginia and establishes primary
       residency in another Compact state—at that point, the privileges are issued by a former
       home state to a former resident in that state, and the nurse no longer satisfies the
       residency requirements imposed by Virginia law for retaining multi-state privileges. …

       Although Ms. Trofort purported to rely on multi-state privileges from Virginia during her
       tenure at Golden Living, those privileges had terminated as a matter of law before she
       began working there because she had established Tennessee, and not Virginia, as her
       primary state of residence. Her primary residency in Tennessee is demonstrated by, inter
       alia, a Tennessee driver’s license, voter registration in Tennessee, and tax forms for Ms.
       Trofort listing a Tennessee address.

       Her Tennessee residency was known to Defendants because she repeatedly told them that
       she was living in Tennessee, they knew she claimed Tennessee as her primary state of
       residence, they possessed a copy of her Tennessee driver’s license, and they filled out W-
       2 tax forms for her listing a Tennessee address. (See supra n.2.) Despite the fact that Ms.
       Trofort was not lawfully authorized to work as a nurse or director of nursing in a
       Mississippi nursing facility, Defendants repeatedly made express and implied false
       certifications to the State of Mississippi and the United States that they were in
       compliance with their Medicare and Medicaid provider agreements, as well as
       Mississippi and federal laws, requiring nurses and directors of nursing to be validly
       licensed. These express and implied false certifications were set forth in Minimum Data
       Sets (“MDS”), universal billing claims, and cost reports that Defendants presented to the
       State of Mississippi and the United States as part of the process for obtaining Medicare
       and Medicaid reimbursement for care provided during Ms. Trofort’s tenure.

[Relator’s response to summary judgment at 5-7].




                                                  6
       Relator thus contends that GGNSC’s rather bland and generic allegations in Medicare

and Medicaid billings that it was “in compliance with their Medicare and Medicaid provider

agreements,” considered in conjunction with the residence practices of one of its nurses, has

somehow given rise to a thirty-million dollar plus lawsuit, much of it involving millions in

mandatory penalties. For its part, this court is highly skeptical that any issues arising from the

fact that Nurse Trofolt (allegedly) chose to establish permanent residence in Tennessee, thereby

endangering her Virginia multi-state certification, could have resulted in anything approaching

the damages which plaintiff argues is appropriate in this case. In so stating, this court notes that

Nurse Trofolt did not forget anything she previously knew about nursing when she took this step,

and it doubts whether a single GGNSC patient cared in the slightest whether her permanent

residence was in Virginia, Tennessee, or Alaska for that matter. That being the case, the sort of

million-dollar verdict which Relator argues is appropriate strikes this court as being completely

disproportionate in this case.

       This court’s doubts regarding the applicability of the FCA to plaintiff’s claims are not

assuaged by the notion, which is no doubt true, that a jury could prevent any damages at all from

being awarded simply by ruling in favor of defendant. While this court suspects that a jury

would, in fact, make short work of the Relator’s claims in this case, it cannot be certain that this

would occur. In considering whether an FCA claim should be held potentially valid in this case,

this court wishes to ensure that both sides will have a fair opportunity to make their case and to

obtain a fair verdict both as to liability and damages. In so stating, this court notes that, if FCA

plaintiffs with even factually weak claims are able to threaten nursing homes with staggering

sums in mandatory penalties in the event that liability is found by a jury, then this will give them

great leverage to compel settlements on unjust terms.



                                                  7
        The Relator is essentially asking this court to recognize an entirely new cause of action in

this case, and, in considering whether it should do so, it is not engaged in a theoretical, academic

exercise. Rather, this court must consider the impact of recognizing such a new cause of action

on real businesses, and the real-life impact of recognizing an FCA claim in this case give it great

cause for concern. In particular, this court has developed grave concerns that applying the FCA

to allegations such as those here would create a lucrative new cause of action which would, in

cases where liability is found, likely result in crippling financial penalties against nursing homes

which are far out of proportion to any alleged wrongdoing. This, in turn, would likely lead to a

flood of litigation in which “whistleblowers” seek eight-figure damage awards, much of it

mandatory and out of a jury’s discretion, based on the fact that a single nursing home employee

lacked appropriate licensing for a certain period of time.

        This court’s new-found skepticism regarding the Relator’s claim has led it to take a

harder look at the authority which he cites in support of his claims.2 In its summary judgment

brief, Relator cites United States ex rel. Polukoff v. St. Mark's Hosp., 895 F.3d 730, 743 (10th

Cir. 2018) and United States ex rel. Thompson v. Columbia/HCA Healthcare Corp., 125 F.3d

899, 902 (5th Cir. 1997) in support of his claims. [Docket entry 249-1 at 12-13]. However,

neither of these cases involved fact patterns analogous to the licensing issue here, and they each

strike this court as presenting much stronger claims than the ones at issue in this case.

        In Polukoff, for example, the Tenth Circuit noted that:

        Dr. Polukoff alleges Dr. Sorensen performed thousands of unnecessary heart surgeries
        and received reimbursement through the Medicare Act by fraudulently certifying that the


2
  In providing its reasons in this regard, this court recognizes that, to some extent, it is revisiting
issues it previously addressed at the Rule 12 dismissal stage. Thus, to avoid any law of the case
issues in this regard, this court will therefore consider both the parties’ Rule 12 and Rule 56
arguments de novo, albeit armed with a greater understanding of the manner in which Relator is
actually seeking to employ its claims in this case and the unfairness which this presents.
                                                   8
       surgeries were medically necessary. Dr. Polukoff further alleges the hospitals where Dr.
       Sorensen worked were complicit in and profited from Dr. Sorensen’s fraud.

Polukoff, 895 F.3d at 734. Thus, the focus in Polukoff was on alleged misrepresentations

regarding the services which were being billed, and not simply the licensing status of one of the

nurses on staff, and this provides a much stronger argument that U.S. Supreme Court’s stringent

FCA jurisprudence was met in that case.

       In Universal Health Services, Inc. v. United States ex rel. Escobar, 136 S. Ct. 1989

(2016), the Supreme Court recognized an implied certification theory in FCA cases when (1) the

claim for payment “makes specific representations about the goods or services provided” and (2)

“the defendant’s failure to disclose noncompliance with material statutory, regulatory, or

contractual requirements makes those representations misleading half-truths.” 136 S. Ct. at 2001.

In the court’s view, the allegations at issue in Polukoff provided a much stronger argument that

the defendants had made “specific representations about the goods or services provided” within

the meaning of Escobar than anything which GGNSC is alleged to have done in this case. In

Thompson, the other case cited by Relator, the plaintiff alleged that defendants violated the FCA

by committing violations of Medicare kickback and other laws which strike this court as being

much more serious than the rather minor licensing issue in this case. Thompson, 125 F.3d at

901. In cases where a plaintiff asserts a novel theory of liability which relies upon a very

limited amount of precedent which presents a much stronger factual case than his own case, this

necessarily raises skepticism in this court’s eyes.

       The above-stated concerns also give this court cause to reconsider its prior conclusion

that the issue of the state of GGNSC'S knowledge should be regarded as a triable jury issue in

this case. While knowledge is, in fact, generally a jury issue, this court is now inclined to

conclude that if a finding of FCA liability is to result in the sort of mandatory penalties

                                                  9
mentioned above, then considerations of fairness and due process require that knowledge be

proven with something considerably stronger than the vague and indirect evidence which Relator

has produced in this case. In so stating, this court notes that the allegations of knowledge in

Polukoff and Thompson were far greater than that here. In Polukoff, for example, the Tenth

Circuit noted that:

        Dr. Polukoff adequately alleges St. Mark’s and Intermountain submitted these false
        certifications “knowingly.” As to St. Mark’s, Dr. Polukoff alleges that he personally told
        the CEO about the circumstances surrounding Dr. Sorensen’s suspension from
        Intermountain for performing unnecessary PFO closures. Nonetheless, according to Dr.
        Polukoff, St. Mark’s continued to recruit Dr. Sorensen’s business.

Id. at 744.

        While the Fifth Circuit did not specifically discuss the issue of knowledge in Thomson,

that case involved physicians taking steps that constituted a violation of Medicare anti-kickback

laws, such as by providing physicians with perks and other benefits to refer Medicare patients to

their hospitals. Thompson, 125 F.3d 901. This court can discern a much stronger argument that

the defendants in Thompson had the requisite degree of knowledge with regard to their own

ethically and legally questionable conduct in this regard, than anything which is present here. In

this case, Relator seeks to infer knowledge from facts such as Nurse Trofort’s Tennessee driver’s

license being on file at GGNSC, but this evidence supports a quite weak inference that, in

submitting Medicaid billings, defendant was aware either that Trofort had established permanent

residence in Tennessee or that this endangered her Virginia multi-state licensure.

        This court thus finds the evidence of knowledge in this case to be rather weak, but it

emphasizes that, even assuming that GGNSC was, in fact, aware of the lapse in Nurse Trofort’s

multi-state licensing privileges, more than six million dollars in mandatory penalties is an

unjustifiably harsh penalty for this offense. In the court’s view, six million dollars is the kind of



                                                 10
verdict it might expect to see for a nursing home which had egregiously neglected to care for one

of its residents, thereby resulting in her death, not for a nursing home which allowed a licensing

lapse to occur with regard to one of its otherwise qualified nurses. This court thus finds the

mandatory FCA penalties, as applied to this case, to be fundamentally unjust, and it does not

wish to permit what it believes to be an unjust result to occur in its courtroom, barring clear

precedent indicating that it must do so.

       While it still seems plausible to this court that there might have been a minor licensing

violation in this case, it is now inclined to conclude that any such violation should be addressed,

if at all, by state and federal regulators and not by private fortune-seekers filing FCA claims.

The mandatory penalties and treble damages which exist in FCA claims are much too strong

medicine for the conduct alleged in this case, and the sheer dollar amounts at issue might serve to

create perverse incentives for unethical and illegal behavior among potential FCA plaintiffs and

nursing home employees. For example, it seems quite realistic to imagine a scenario in which a

disgruntled employee of a nursing home deliberately allows her nursing license to expire so that

she might collude with a private “whistleblower” in filing a lucrative FCA claim against her

employer. By leaving violations such as the one alleged in this case to state and federal

regulators, courts would ensure that any actual violations are dealt with in a more reasonable,

professional and objective manner, and there are far fewer concerns about matters such as

collusion.

       That brings this court to the fact that evidence was developed during discovery in this

case which suggests that actual Medicaid regulators would not have regarded the alleged

violation in this case as something worthy of their time. The evidence in question is described in

GGNSC’s brief as follows:



                                                 11
        The controlling laws for determining whether Southaven’s certifications are correct are
        codified at 42 C.F.R. § 483.75 (2013), which sets forth CMS’s regulation regarding
        “accepted professional standards and principles” regarding licensure, and CMS’s State
        Operations Manual where CMS publishes the meaning and “intent” behind its own
        regulations. Specifically, regarding when a current active valid license is no longer
        current active and valid, CMS provided that a license is no longer valid: “When the
        Federal, State or the local authority having jurisdiction has both made a determination of
        non-compliance AND has taken a final adverse action.” ECF 247 at 10 (quoting CMS’s
        State Operations Manual). CMS directed that a “final adverse action,” only occurs when
        two events happen: (1) loss of professional license and (2) the loss of professional license
        is NOT under appeal or litigation by the facility or the professional providing services in
        the facility. Id. (providing “A ‘final adverse action’ means .. loss of a … professional
        license .. and is NOT under appeal or litigation by the facility or the professional
        providing services in the facility”).
        CMS instructed that the meaning of its regulation was that even if the governing
        jurisdiction found a violation but that no final adverse action had been taken against the
        licensee, the facility should not be found to have violated its law. See ECF 247 at 10
        (instructing regulators “Do not cite [a violation] when a determination is made by the
        authority having jurisdiction that a facility is not in compliance with Federal, State or
        local requirements, regulations, codes and/or standards and a final adverse action has
        NOT been taken by the authority having jurisdiction”).

[Brief at ]

        GGNSC relies heavily upon this CMS guidance, which, as quoted above, provides that a

license is no longer valid “[w]hen the Federal, State or the local authority having jurisdiction has

both made a determination of non-compliance AND has taken a final adverse action.” It is

undisputed that there was no “final adverse action” taken with regard to Nurse Trofort’s

licensing status, and GGNSC thus argues that it is entitled to summary judgment based on this

guidance. For its part, the Relator has filed a motion to prevent GGNSC’s expert from

presenting his interpretation of this regulation, arguing that it dealt with the Medicaid “survey”

process and not the billing process which is at issue in this case. Specifically, GGNSC argues

that:

        Mr. Harris intends to offer his opinion that the fact that Lionelle Trofort was not validly
        licensed to practice nursing in the State of Mississippi at the time she worked for
        Defendants was not something that surveyors would have considered violative of
        regulatory provisions. This is because, according to Mr. Harris, surveyors will not cite

                                                 12
        noncompliance with state licensure requirements unless the licensing authority has taken
        a final adverse action against the individual. …
        Mr. Harris admits that the guidance upon which he relies for his opinions only relates to
        surveys, not Medicare or Medicaid billing, which is the issue in this case. He further
        admits that it is not the surveyor’s role to determine whether a claim should be paid or
        whether funds should be recouped. In fact, Mr. Harris agreed that the survey and billing
        processes are two different things. Mr. Harris’s opinions are solely in the survey context,
        which he admits is completely different from the billing process. Consequently, his
        opinions do not meet the requirement of Fed. R. Evid. 702 that his expert opinion must
        help the trier of fact to understand the evidence or to determine a fact in issue.

[Motion to strike at 1-3].

        While it may well be true that the survey context is distinct from the billing context, the

official CMS guidance clearly tends to reduce the importance of the licensing issues raised in

this case, at least in this court’s eyes. In so stating, this court reiterates that Relator is essentially

seeking for it to recognize what amounts to a new FCA cause of action, in such a manner as to

open the door to staggering financial recoveries on his part. In this court’s experience, matters

such as licensing violations by individual employees are typically left to the jurisdiction of state

and federal regulators, not private plaintiffs seeking to enrich themselves, and a closer

examination of this case leads it to conclude that this is a wise practice. The desirability of

recognizing a private FCA cause of action in this case seems even more suspect in light of the

CMS guidance. Indeed, it is difficult to discern why this court should open the door to tens of

millions of dollars in potential recovery over an alleged violation which Relator appears to

concede would not have been regarded as sufficiently serious to concern CMS’s own surveyors.3



3
 This court notes that, late in this case and after discovery deadlines had passed, Relator sought
to produce an affidavit from a Mississippi state Medicaid official in which he offered his opinion
that the licensing violation in this case would, in fact, have been considered material by his
office. Even if this court were to excuse this discovery violation, however, it regards the opinion
of a single state official, offered in support of litigation, to be much less reliable than formal
guidance issued by CMS to its surveyors. In his briefing, Relator questions the importance of the
CMS guidance because it was not subject to a formal rule-making process, but it should be
apparent that the CMS guidance in question is far more reliable than the opinion of a single state
                                                    13
        This court acknowledges that, considered in the abstract, there is a coherent argument

that the FCA should apply in the licensing context, and it is not suggesting that FCA actions have

no role whatsoever to play in combatting licensing or regulatory violations. This court does

suggest, however, that courts must tread very carefully in recognizing FCA claims in a new

regulatory or licensing context, and they must carefully consider the public policy implications

of placing a matter previously left to the discretion of state and federal regulators to private FCA

plaintiffs. After considering the parties’ summary judgment briefing in this case, this court has

come to the realization that the Relator in this case is seeking for this court to recognize what

amounts to an entirely new and highly disruptive cause of action which, if successful, is likely to

lead to many other such actions. Even more disturbingly, this court was unable to satisfy itself

that, if it were to stand by its original inclination to let this matter go to trial, it would be able to

implement some of the rigid mechanisms of the FCA, including its scheme for mandatory

minimum penalties, in a way which guaranteed basic fairness and due process for both sides in

this case.

        In hearing a case, this court’s basic responsibility is to guarantee a fair hearing and fair

proceedings to both sides. In expressing its initial inclinations regarding this case, this court

assumed that, if held applicable to the claims in this case, the FCA would allow it to do so. This

court has since developed grave misgivings on this issue, and a closer look at the stringent

requirements of the FCA lead it to conclude that they are stringent for a reason. Namely, this

court has concluded that the requirements of the FCA are so stringent precisely because, in cases




official offered in support of litigation. Moreover, defendant argues that federal Medicaid
guidance is much more relevant in this case than state Medicaid guidance is, and this appears to
be correct. This court therefore regards the CMS guidance as much stronger evidence than the
affidavit submitted by Relator.
                                                    14
where its requirements are met, the mandatory penalties, treble damages and other remedies are

so crippling. That being the case, considerations of fairness and due process require that courts

take great care in recognizing FCA actions in new contexts, and this obviously requires that

already-stringent FCA precedent such as the Supreme Court’s decision in Escobar be met. It

also strikes this court as advisable, however, for courts to consider whether the FCA’s strict and

rigid damages scheme renders it an unsuitable vehicle to address the alleged licensing or

regulatory violation at issue in a particular case.

       For example, if the FCA’s minimum penalty, which was recently raised above $10,000

for each false claim,4 would result in a penalty, outside of the jury’s discretion, which no

responsible person could regard as reasonable, then this would, in the court’s view, suggest that

the FCA is not the “correct tool for the job.” In light of the foregoing, this court is inclined to

conclude that this particular case is not one in which an FCA claim should be recognized and

that it should be dismissed. In the interests of fairness to Relator, however, this court has

determined that, since it is raising certain issues on its own motion in this order, he should have

an opportunity to respond to them. This court therefore grants Relator three (3) weeks to address

the issues raised in this order and to show cause why it should not be dismissed on the basis of

the arguments therein. GGNSC shall have three (3) weeks to respond to that submission, and

Relator may file a reply brief within seven (7) days, if he wishes to do so. Pending a resolution

of these matters, the trial scheduled in this case is hereby continued indefinitely.




4
 See https://www.hallrender.com/2020/07/01/false-claims-cost-more-doj-increases-civil-
penalties-for-false-claims-act-violations/ citing
https://www.federalregister.gov/documents/2020/06/19/2020-10905/civil-monetary-penalties-
inflation-adjustment
                                                  15
This, the 6th day of July, 2021

                      /s/ Michael P. Mills
                      U.S. DISTRICT COURT




                                   16
